Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Commission file number001-34226 1st Century Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 26-1169687 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1875 Century Park East, Suite1400 Los Angeles, California90067 (Address of principal executive offices) (Zip Code) (310) 270-9500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox 9,271,523 shares of common stock of the registrant were outstanding as of May 3, 2013. Table of Contents 1st Century Bancshares,Inc. Quarterly Report on Form10-Q March 31, 2013 Table of Contents Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets — March 31, 2013 (unaudited) and December 31, 2012 4 Unaudited Consolidated Statements of Operations and Comprehensive Income — Three months ended March 31, 2013 and 2012 5 Unaudited Consolidated Statements of Changes in Stockholders’ Equity — Three months ended March 31, 2013 and 2012 6 Unaudited Consolidated Statements of Cash Flows — Three months ended March 31, 2013 and 2012 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 2 Table of Contents Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 This Quarterly Report on Form10-Q may contain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.You can find many (but not all) of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” and other similar expressions in this Quarterly Report on Form10-Q.With respect to any such forward-looking statements, the Company claims the protection of the safe harbor provided for in the Private Securities Litigation Reform Act of 1995.The Company cautions investors that any forward-looking statements presented in this Quarterly Report on Form10-Q, or those that the Company may make orally or in writing from time to time, are based on the beliefs of, on assumptions made by, and information available to, management at the time such statements are first made.Actual outcomes will be affected by known and unknown risks, trends, uncertainties and factors that are beyond the Company’s control or ability to predict. Although the Company believes that management’s beliefs and assumptions are reasonable, they are not guarantees of future performance and some will inevitably prove to be incorrect.As a result, the Company’s actual future results can be expected to differ from management’s expectations, and those differences may be material and adverse to the Company’s business, results of operations and financial condition.Accordingly, investors should use caution in placing any reliance on forward-looking statements to anticipate future results or trends. Some of the risks and uncertainties that may cause the Company’s actual results, performance or achievements to differ materially from those expressed include the following:the impact of changes in interest rates;political instability; changes in the monetary policies of the U.S. Government; a renewed decline in economic conditions;deterioration in the value of California real estate, both residential and commercial; an increase in the level of non-performing assets and charge-offs; further increased competition among financial institutions; the Company’s ability to continue to attract interest bearing deposits and quality loan customers; further government regulation and the implementation and costs associated with the same; internal and external fraud and cyber-security threats including the loss of bank or customer funds, loss of system functionality or the theft or loss of data; management’s ability to successfully manage the Company’s operations; and the other risks set forth in the Company’s reports filed with the U.S. Securities and Exchange Commission. For further discussion of these and other factors, see “Item 1A. Risk Factors” in the Company’s 2012 Annual Report on Form 10-K. Any forward-looking statements in this Quarterly Report on Form10-Q and all subsequent written and oral forward-looking statements attributable to the Company or any person acting on behalf of the Company are expressly qualified in their entirety by the cautionary statements contained or referred to in this section.The Company does not undertake any obligation to release publicly any revisions to forward-looking statements to reflect events or circumstances after the date such forward looking statements are made, and hereby specifically disclaims any intention to do so, unless required by law. 3 Table of Contents PARTI. FINANCIAL INFORMATION Item 1 — Financial Statements 1st Century Bancshares,Inc. Consolidated Balance Sheets (in thousands, except share and per share data) March 31, 2013 (unaudited) December 31, 2012 ASSETS Cash and due from banks $ $ Interest earning deposits at other financial institutions Total cash and cash equivalents Investment securities — Available for Sale (“AFS”), at estimated fair value Loans, net of allowance for loan losses of $6,619 and $6,015 at March 31, 2013 andDecember 31, 2012, respectively Premises and equipment, net Federal Home Loan Bank (“FHLB”) and Federal Reserve Bank (“FRB”) stock Accrued interest and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Non-interest bearing demand deposits $ $ Interest bearing deposits: Interest bearing checking (“NOW”) Money market deposits and savings Certificates of deposit less than $100 Certificates of deposit of $100 or greater Total deposits Other borrowings Accrued interest and other liabilities Total Liabilities Commitments and contingencies (Note 9) Stockholders’ Equity: Preferred stock, $0.01 par value — 10,000,000 shares authorized, none issued and outstanding at March 31, 2013 and December 31, 2012, respectively — — Common stock, $0.01 par value — 50,000,000 shares authorized, 10,961,560 and 10,965,560 issued at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit (9,457 ) (10,899 ) Accumulated other comprehensive income Treasury stock at cost — 1,828,537 and 1,828,432 shares at March 31, 2013 and December 31, 2012, respectively (7,512 ) (7,512 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 Table of Contents 1st Century Bancshares,Inc. Unaudited Consolidated Statements of Operations and Comprehensive Income (in thousands, except per share data) ThreeMonthsEndedMarch 31, Interest and fee income on: Loans $ $ Investments Other 51 53 Total interest and fee income Interest expense on: Deposits Borrowings 74 74 Total interest expense Net interest income Provision for (reduction of) loan losses (500 ) — Net interest income after provision for (reduction of) loan losses Non-interest income Non-interest expenses: Compensation and benefits Occupancy Professional fees Technology Marketing 63 53 FDIC assessments 88 71 Other operating expenses Total non-interest expenses Income before income taxes Income tax provision 38 16 Net income Other Comprehensive Income: Net change in unrealized (losses) gains on AFS investments, net of tax (163 ) 93 Comprehensive Income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 5 Table of Contents 1st Century Bancshares,Inc. Unaudited Consolidated Statements of Changes in Stockholders’ Equity (in thousands, except share data) CommonStock AccumulatedOther TreasuryStock Total Issued Shares Amount Paid-in Capital Accumulated Deficit Comprehensive Income Numberof Shares Amount Stockholders’ Equity Balance at December31, 2011 $ $ $
